                                                                                             ~~~ -~
                                                                                 CLERK, U.S. ,~       s^.T Cr~JRT
                                                                                                             .~

2

3 ',                                                                                ~_                         ~
                                                                               CENTRAL D~` n.         CALIFORNIA
4                                                                              sv                         nEP~_, ~ ~,~

5

6                              UNITED STATES DISTRICT COURT
7                            CENTRAL DISTRICT OF CALIFORNIA
8
       I UNITED STATES OF AMERICA,
9

10                                     Plaintiff,          CASE NO. (~ ~'—~IQ —OOqj~^ R(.~
11                            v.

12                     '~ S~v~'.'d
                       ,                                   ORDER OF DETENTION
13           QC~v
14                                      Defendant.
IS

t6                                                          I.
17         A.           On motion of the Government in a case allegedly involving:
18              1.(}       a crime of violence.
19              2. { )     an offense with maximum sentence of life imprisonment or death.
20              3.(}       a narcotics or controlled substance offense with maximum sentence
21                         often or more years .
22              4.(}       any felony -where the defendant has been convicted of two or more
23                         prior offenses described above.
24              5.() any felony that is not othen~vise a crime of violence that involves a
2S                         minor victim, or possession ar use of a firearm or destructive device
26                         or any other dangerous weapon, or a failure to register under I S
2~                         u.s.c § azso.
28         B.~ On motion by the Government /( )on Court's own motion, in a case

                                   ORDER OF DETEIY'J'IDN AFf'ER HEARING(18 U.S.G ~3142(f)}

       CR-94 {06/07)                                                                                           Pege I of4
     t                      allegedly involving:
 2               ~ On the further allegation by the Government af:
                 (
 3                 1.(~ a serious risk that the defendant will flee.
 4                2.() a serious risk that the defendant will:
 5                      a.()obstruct or attempt to obstruct justice.
 6                       b.()threaten, injure, or intimidate a prospective witness or juror or
 7                            attempt to do so.
 8            C. The Government ~ is/()is not entitled to a rebuttable presumption that no
 9                condition or combination ofconditions will reasonably assure the defendant's
10                appearance as required and the safety of any person or the community.


12                                                         II.
13            A. ~' Ttie Court finds that no condition ar combination of conditions will
14                         reasonably assure:
15                1. {1(~ the appearance of the defendant as required.
16                      () and/or
17                2. (}       the safety of any person or the community.
18            B.(~ The Court finds that the defendant has not rebutted by suffcient
19                         evidence to the contrary the presumption provided by statute.
20
21                                                        III.
22           The Court has considered:
23           A. the nature and circumstances ofthe offenses} charged, including whether the
24                offense is a crime afviolence, a Federal crime ofterrorism, or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight of evidence against the defendant;
~~           C. the history and characteristics of the defendant; and
28           D. the nature and seriousness of the danger to any person ar to the community.

                                   ORDER OF DETEMEOIV AFTER HEARING(18 U.S.C. X3142{f))

         CR-94(OblaT)                                                                      Pa~c 2 of
                                                        IV.
 2        The Court also has considered all the evidence adduced at the hearing and the
 3        arguments and/or statements of counsel, and the Pretrial Services
 4        Report/recommendation.
 5
 6                                                      V.
          The Court bases the foregoing finding{s) on the following:
 8        A.() As to flight risk:
 9
l0

11

12

13

14

15

16       B.(}          As to danger:
l7

18

19

20

21

22
23
24
25       A.() The Court finds that a serious risk exists that the defendant will:
26                  1.( )obstruct or attempt to obstruct justice.
27                  2.( )attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                ORDER OF DETENTION AFTER HEARING (Id U.S.C.§3142{i))

     CR-94106/07)                                                                       Page 3 of a
     1         B. The Court bases the foregoing findings) on the following:
 2

 3

 4

 5

 6

 7

 8
 9                                                       WII.
10

II            A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12            B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13                 ofthe Attorney General for confinement in a corrections faciliiy separate, to
14                 the extent practicable, from persons awaiting or serving sentences or being
15                 held in custody pending appeal.
16            C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17                 opportunity for private consultation with counsel.                                  ~'
18            D. IT IS FURTHER ~R.DERED that, on order of a Court ofthe United States
19                ar on request of any attorney for the Government, the person in charge of the
20 ~              corrections facility in which the defendant is confined deliver the defendant
Z1                to a United States marshal far the purpose of an appearance in connection
2z                 with a court proceeding.
23
24
                                                                 ,~    ~
25
26 D TED•                                              -~ --~~_ _~-
                                                                  _ - - ~~`                                 -,
                                                                                                            `l
2~

28

                                  ORDER OF DETENTION AFTER HEARING(lE U.S.C. §3142(1))

         CR•94 (Oi~07)                                                                    Pege 4 of4
